Citation Nr: 1035040	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-17 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus to 
include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Office of the Pennsylvania 
Adjutant General.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel

INTRODUCTION

The Veteran served on active duty service from March 1968 to 
December 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge 
in an August 2010 videoconference hearing.  A transcript of that 
hearing is of record.

In June 2010, the Board remanded the issue for additional 
development.  The mandates of the remand have been followed and 
the issue is now properly before the Board.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he developed type II diabetes as a 
result of Agent Orange exposure while in Vietnam.  Agent Orange 
is a defoliant that was sprayed or dusted on plants to cause 
their leaves to fall off  He asserts that while returning home on 
emergency leave he was at Da Nang Airport in the Republic of 
Vietnam for 30 to 60 minutes.  The Veteran has shown that, in 
December 1971, he was granted emergency leave.  The Veteran has 
provided credible evidence that he was transported in a plane 
from his ship to DaNang airport where he had a 30 to 60 minute 
layover prior to traveling on to Japan.  See Hearing Transcript 
pgs. 5-6.  While the evidence does not document that the Veteran 
was in Vietnam, the Board finds his testimony credible, and it 
finds that the appellant did step foot on the land mass of the 
Republic of Vietnam.  

The evidence of record also shows that around 2002, the Veteran 
was diagnosed with diabetes mellitus, type II.  Further, the 
record shows that the Veteran is 69 inches tall and, at the 
earliest recorded time in the claims file, June 2004, weighed 212 
pounds.  (See September 2009 VA medical center treatment note and 
June 2004 Dr. T.S. private treatment note).  Calculations of the 
Veteran's height and weight show that he is considered obese 
under the National Institute of Health's Body Mass Index 
Calculator at http://www.nhlbisupport.com/bmi/.  While the 
Veteran stated in June 2004 that he had previously weighed 180 
pounds, this is still considered overweight.  Id.  

The Veteran's June 2004 private treatment note reports that his 
mother passed away due to complications of diabetes.  This shows 
that the Veteran has a family history of diabetes.  According to 
the National Institute of Health, amongst the risk factors of 
diabetes are obesity and a positive family history.  (See 
http://www.nlm.nih.gov/medlineplus/ency/article/002072.htm).  

The provisions of 38 C.F.R. § 3.307 state that a Veteran who, 
during active military service, served in the Republic of Vietnam 
between January 9, 1962 and May 7, 1975, will be presumed to have 
been exposed during such service to an herbicide agent.  Further, 
certain diseases, to include type II diabetes, shall be service 
connected if the provisions of 38 C.F.R. § 3.307(a) are met, 
provided further that the presumptive provisions of 38 C.F.R. § 
3.307(d) are satisfied.  

The provisions of 38 C.F.R. § 3.307(d), however, state that 
evidence of a nature usually accepted as competent which 
indicates an alternate inception of a disease or that a disease 
was due to intercurrent injury or disease, may be considered in 
rebuttal of service connection.  Thus, if there is evidence that 
in sound medical reasoning and in the consideration of all 
evidence of record would support a conclusion that the disease 
was not incurred in-service, the presumption of service 
incurrence will be rebutted.

Given the Veteran's history of obesity, his family history and 
the fact that he spent no more than 60 minutes in Vietnam, and 
that brief time was not spent near plants but rather at an 
airport, the Board is unable to make a determination in his favor 
without first addressing whether the presumption has been 
rebutted.  A medical opinion is therefore in order.  

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate action to 
secure any records which have not been 
previously secured for inclusion in the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file.  If the RO cannot locate any identified 
records, the RO must specifically document 
the attempts that were made to locate them, 
and explain in writing why further attempts 
to locate or obtain any government records 
would be futile.  The RO must then: (a) 
notify the Veteran of the specific records 
that it is unable to obtain; (b) explain the 
efforts VA has made to obtain that evidence; 
and (c) describe any further action it will 
take with respect to the claim.  The Veteran 
must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be 
afforded a VA examination by an 
endocrinologist.  The claims file must be 
made available to the examiner for a full 
review.  After a thorough review of the 
record, the reviewing physician must, taking 
into account the Veteran's 30 to 60 minute 
term of service in Vietnam, his history of 
obesity, and his family history of diabetes, 
opine whether it is more likely than not, 
that sound medical reasoning and 
consideration of all evidence of record 
support the conclusion that type II diabetes 
was not incurred in service.  38 CFR 
3.307(d).  The examiner must provide a 
complete rationale for any opinion offered.

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  The VA examiner must append a 
copy of his or her curriculum vitae to the 
examination report.

3.  Thereafter, the RO should ensure the 
requested action has been accomplished in 
compliance with this REMAND.  If any 
physician recommends further development the 
RO should undertake such actions.

4  If the claim is denied a supplemental 
statement of the case must be issued, and the 
Veteran and his representative must be 
offered an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


